Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-12-00358-CV

                         George T. CHANEY and Medina County,
                                      Appellants

                                         v.
                               Simon Camacho and Felipe
                         Simon CAMACHO and Felipe Camacho,
                                      Appellees

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 11-03-20524-CV
                       Honorable Stephen B. Ables, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      It is ORDERED that appellees recover their costs of appeal from George T. Chaney.

      SIGNED December 11, 2013.


                                             _____________________________
                                             Sandee Bryan Marion, Justice